DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (KR20190088827A).

Regarding claim 1, Hwang teaches a system (100), comprising: 
a circulation unit comprising a fan motor (see paragraph [0045] which notes the fan is driven, implying a motor); 
a refrigeration unit comprising a compressor (175, paragraph [0072]); 
a controller operatively coupled to the circulation unit and the refrigeration unit (170, paragraph [0073]), and 
wherein the controller is configured to determine a current draw associated with at least one of the motor and the compressor (see paragraph [0071]); 
compare the current draw to a current threshold (see paragraph [0077]); and 
adjust the speed of operation of at least one of the motor and the compressor in response to the current draw satisfying the current threshold (see paragraph [0078] at least which notes adjusting the compressor frequency in response to the current comparison).

Regarding claim 2, Hwang teaches the system of claim 1, wherein determining a current draw is performed iteratively according to a predetermined time interval (see paragraphs [0070]-[0083] and Fig. 4 which outline how the current control is a control logic which is performed during operation of the air conditioner).

Regarding claim 6, Hwang teaches the system of claim 1, further comprising a user interface in communication with the controller (200, paragraph [0049]), wherein the controller is further configured to receive one or more inputs via the user interface (paragraph [0058]-[0059] at least).

Regarding claim 7, Hwang teaches the system of claim 6, wherein adjusting the speed of operation of at least one of the motor and the compressor is based on the received one or more inputs (see paragraph [0059] which notes input signals including levels to drive the air conditioner).

Regarding claim 8, Hwang teaches the system of claim 6, wherein the current threshold is based on the received one or more inputs (see paragraph [0060]).

Regarding claim 11, Hwang teaches a method, comprising: 
determining, by a controller (170, paragraph [0073]), a current draw associated with at least one of a motor and a compressor (see paragraph [0071]) within a dehumidifying system (175, paragraph [0072]); 
comparing, by the controller, the current draw to a current threshold (see paragraph [0077]); and 
adjusting a speed of operation of at least one of the motor and the compressor in response to the current draw satisfying the current threshold (see paragraph [0078] at least which notes adjusting the compressor frequency in response to the current comparison).

Regarding claim 12, Hwang teaches the method of claim 11, further comprising receiving, by the controller, an input from at least one of a user interface (200, paragraph [0049]).

Regarding claim 13, Hwang teaches the method of claim 12, wherein the current threshold is based on the received input (see paragraph [0059] which notes input signals including levels to drive the air conditioner).

Regarding claim 14, Hwang teaches the method of claim 11, wherein adjusting the speed of operation of at least one of the motor and the compressor is based on the received input (see paragraph [0059] which notes input signals including levels to drive the air conditioner).



Claims 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (US 2011/0120165).

Regarding claim 15, Byun teaches a method, comprising: 
determining, by the controller (see paragraph [0018]), a temperature associated with at least one of a compressor and an ambient temperature (see Abstract, paragraph [0021]); 
comparing, by the controller, the temperature to a temperature threshold (see paragraph [0021]); and 
adjusting a speed of operation of at least one of the motor and the compressor in response to the current draw satisfying the temperature threshold (see paragraphs [0021] and paragraph [0123] notes a relationship between the temperature and voltage detection, where voltage and current are directly proportional thereby resulting teaching a current threshold based on sensed information).

Regarding claim 17, Byun teaches the method of claim 15, further comprising determining, by the controller, a current draw associated with at least one of the compressor (paragraph [0123] notes a relationship between the temperature and voltage detection, where voltage and current are directly proportional thereby resulting teaching a current threshold based on sensed information).

Regarding claim 18, Byun teaches the method of claim 17, wherein adjusting the speed of at least one of the compressor is based on the current draw (paragraph [0123] notes a relationship between the temperature and voltage detection, where voltage and current are directly proportional thereby resulting teaching a current threshold based on sensed information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, as applied to claim 1, in view of Byun (US 2011/0120165).

Regarding claim 3, Hwang teaches the system of claim 1, but does not teach comprising one or more ambient sensors in communication with the controller, wherein the controller is further configured to receive sensed information from the one or more ambient sensors.
Byun teaches an air conditioner (Byun, Title) which features a temperature detection unit (Byun, paragraph [0020]) and detects an ambient temperature (Byun, Abstract), wherein when the ambient temperature is high the compressor is stopped (Byun, paragraph [0071]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hwang with an ambient temperature sensor, as taught by Byun, in order to utilize pertinent information to better control the system such as improving the reliability and operation effieincy of the air conditioner (Byun, paragraph [0012]). 

Regarding claim 4, Hwang teaches the system of claim 3, wherein adjusting the speed of operation of at least one of the motor and compressor is based on the sensed information (Byun, paragraph [0007]).

Regarding claim 5, Hwang teaches the system of claim 3, wherein the current threshold is based on the sensed information (Byun, paragraph [0123] notes a relationship between the temperature and voltage detection, where voltage and current are directly proportional thereby resulting teaching a current threshold based on sensed information).

Regarding claim 9, Hwang teaches the system of claim 1, wherein the controller is further configured to determine a temperature measurement associated with at least one of the circulation unit and the refrigeration unit and, responsive to determining the temperature measurement, compare the temperature measurement to a temperature threshold.
Byun teaches an air conditioner (Byun, Title) which features a temperature detection unit (Byun, paragraph [0020]) and detects an ambient temperature (Byun, Abstract), wherein when the ambient temperature is high the compressor is stopped (Byun, paragraph [0071]), and comparing measured temperatures with temperature thresholds to determine compressor operation modes (Byun, paragraph [0099]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hwang with detecting a temperature and comparing the temperature to a reference threshold to control the system, as taught by Byun, in order to utilize pertinent information to better control the system such as improving the reliability and operation effieincy of the air conditioner (Byun, paragraph [0012]). 

Regarding claim 10, Hwang teaches the system of claim 9, wherein adjusting the speed of operation of at least one of the motor and the compressor is performed in response to the temperature measurement satisfying the temperature threshold (Byun, paragraph [0099] which notes changing compressor operation modes which result in changing the speed of operation).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Byun, as applied to claim 15, in view of Dreossi (US 2017/0051953).

Regarding claim 16, Byun teaches the method of claim 15, but does not teach the determined temperature associated with the compressor is based on a temperature within a suction line. Dreossi teaches a control unit which controls the speed of a compressor based on the compressor suction temperature (Dreossi, paragraph [0014]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Byun with controlling the compressor based on temperature within a suction line, as taught by Dreossi, in order tor efficient energy use during operation (Dreossi, paragraph [0014]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, as applied to claim 15, in view of Hwang (KR20190088827A).

Regarding claim 19, Byun teaches the method of claim 15, but does not teach receiving, by the controller, an input from at least one of an ambient sensor and user interface. Hwang teaches an air conditioner (Hwang, Title) which features a controller (Hwang, 170, paragraph [0073]) which features a user interface (Hwang, 200, paragraph [0049]) which receives inputs (Hwang, paragraph [0058]-[0059]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Byun with a user interface, as taught by Hwang, in order to easily allow for communication from the user with the controller thereby allowing greater functionality with the user’s desired control.

Regarding claim 20, Byun as modified teaches the method of claim 19, wherein the temperature threshold is based on the received input (the combination is capable of teaching the limitation as Byun teaches the temperature threshold and Hwang teaches the user interface to input signals).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763